Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered May 12, 2011, convicting him of assault in the second degree, assault in the third degree, unlawful imprisonment, criminal sale of a controlled substance in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in precluding his attorney from questioning an undercover police officer about an alleged inconsistent omission of fact made by him in the grand jury proceeding is without merit. Under the circumstances of this case, the Supreme Court providently exercised its discretion in limiting the cross-examination of the police officer (see People v Reynolds, 83 AD3d 1098, 1099 [2011]; People v Selman, 55 AD3d 638, 638-639 [2008]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.E, Hall, Roman and Miller, JJ., concur.